DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/1/2021; 8/3/2021; 8/25/2021; 9/17/2021; 10/21/2021 and 11/1/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claimd 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,025,659. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,025,659
Claim 1: A computer-implemented method for identifying security risks associated with a plurality of different entities, comprising:
receiving a plurality of resolved events, wherein the plurality of resolved events are associated with the plurality of different entities using entity names;
enriching the events of the plurality of resolved events with corresponding entity
pseudonyms to thereby provide a plurality of pseudonymized events;
executing security analytics operations on the plurality of pseudonymized events to
identify user security risks; and
using the entity pseudonyms to anonymously identify entities engaging in security risk related behaviors. 
Claim 1: A computer-implemented method for identifying security risks associated with a plurality of different entities, comprising:
receiving a plurality of resolved events, wherein the plurality of resolved events are associated with the plurality of different entities using entity names;
enriching the events of the plurality of resolved events with corresponding entity
pseudonyms to thereby provide a plurality of pseudonymized events;
executing security analytics operations on the plurality of pseudonymized events to
identify user security risks; and
using the entity pseudonyms to anonymously identify entities engaging in security risk related behaviors; and wherein
pseudonymizing events of the plurality of resolved events comprises:
identifying an entity name in a resolved event;
determining whether the entity name is associated with a corresponding entity pseudonym; and
if the entity name is associated with a corresponding entity pseudonym, enriching the resolved events with the corresponding entity pseudonym.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for identifying security risks associated with a plurality of different entities and is substantively-similar independent claims 8,15, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,025,659 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-7,9-14,16-20, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,025,659 in view the foregoing nonstatutory double patenting rejection of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8,10,15,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al(US 2014/0214938).
Claim 1: Bhatt disclose receiving a plurality of resolved events, wherein the plurality of resolved events are associated with the plurality of different entities using the entity names in (fig.2; page 2[0019]). Bhattt disclose enriching the events of the plurality of resolved events with corresponding entity pseudonyms to thereby provide a plurality of pseudonymized events in (page 3[0025],[0031]). Bhatt disclose executing security analytics operations on the plurality of pseudonymized events to identify user security risk and using the entity pseudonyms to anonymously identify entities engaging in security risk related behaviors in (page 3[0028],[0031]; page 4[0041]).
Claim 3: Bhatt disclose storing the plurality of resolved events in persistent memory in (fig.1,3). Bhatt disclose pseudonymizing the resolved events stored in the persistent memory in a batch operations to provide the plurality of pseudonymized events in (page 2[0019];page 3[0030-0031]).
Claim 8: Bhatt disclose a processor and a data bus coupled to the processor in (fig.3). Bhatt disclose a non-transitory computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations in (page 5[0043],[0045]). Bhatt disclose receiving a plurality of resolved events, wherein the plurality of resolved events are associated with the plurality of different entities using the entity names in (fig.2; page 2[0019]). Bhattt disclose enriching the events of the plurality of resolved events with corresponding entity pseudonyms to thereby provide a plurality of pseudonymized events in (page 3[0025],[0031]). Bhatt disclose executing security analytics operations on the plurality of pseudonymized events to identify user security risk and using the entity pseudonyms to anonymously identify entities engaging in security risk related behaviors in (page 3[0028],[0031]; page 4[0041]).
Claim 10: Bhatt disclose storing the plurality of resolved events in persistent memory in (fig.1,3). Bhatt disclose pseudonymizing the resolved events stored in the persistent memory in a batch operations to provide the plurality of pseudonymized events in (page 2[0019];page 3[0030-0031]).
Claim 15: Bhatt disclose receiving a plurality of resolved events, wherein the plurality of resolved events are associated with the plurality of different entities using the entity names in (fig.2; page 2[0019]). Bhattt disclose enriching the events of the plurality of resolved events with corresponding entity pseudonyms to thereby provide a plurality of pseudonymized events in (page 3[0025],[0031]). Bhatt disclose executing security analytics operations on the plurality of pseudonymized events to identify user security risk and using the entity pseudonyms to anonymously identify entities engaging in security risk related behaviors in (page 3[0028],[0031]; page 4[0041]).
Claim 17: Bhatt disclose storing the plurality of resolved events in persistent memory in (fig.1,3). Bhatt disclose pseudonymizing the resolved events stored in the persistent memory in a batch operations to provide the plurality of pseudonymized events in (page 2[0019];page 3[0030-0031]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 8, and 15 contain limitations directed to the abstract idea of identifying anomalies within data. The claimed invention only appears to encompass various steps of receiving a plurality of different entities using entity names, enriching the events, executing security analytics operations to identify user security risks. The steps are similar to concepts and ideas that have been identified as abstract ideas by the courts.  For example, the steps are similar to the kind of “collecting and analyzing information to detect misuse and notifying a user when misuse is detected” as in FairWaming IP, LLC v. Iatric Systems, 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016) or the “collecting information, analyzing it, and displaying certain results of the collection and analysis” as in Electric Power Group, LLC, v. Alstom, 830 L.3d 1350, 119 U.S.P.Q.2d 1739 (Led. Cir. 2016).  Independent claims 1, 8, and 15 further recite additional elements in addition to the abstract idea such as a processor, data bus and entities.  However, the additional elements, taken individually and as a combination, do not add an inventive concept or result in the claim amounting to significantly more than the abstract idea itself because the additional elements involved in the recited process(es) undertake their roles in performance of their activities according to their generic functionalities which are all well-understood, routine and conventional.  


Allowable Subject Matter
Claims 2,4-7,9,11-14,16,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435